Atkinson, J.
1. A ground of a motion for a new trial, complaining of the ruling of the judge in admitting evidence, over objection, which fails to set forth the testimony or its substance and the objections urged to its admissibility at the time it was submitted, presents no question for decision. Moore v. State, 130 Ga. 322 (60 S. E. 544); Summerlin v. State, 130 Ga. 791 (61 S. E. 849); Butts v. State, 118 Ga. 750 (45 S. E. 593); Simmons v. State, 126 Ga. 632 (55 S. E. 479).
2. Upon the trial of one charged with the offense of murder, a witness testifying on behalf of the accused, and as to the relation that a certain witness bore to the deceased, testified that he heard several named persons talk about her reputation. The solicitor-general, on cross-examination, propounded the following questions to the witness: “Q. Did you hear anybody else? A. Well, myself. Q. How can you hear yourself talk about a woman? When the court said: ‘Do you know what Mr. Norman is asking you?’ A. Yes, sir. By the court: ‘Why don’t you answer it?’ A. I am trying to. By the court: ‘No, you are not.’” The judge in the same connection stated: “I am not intimating an opinion, am just trying to get at what this witness means.” Held, that the statement of the court to the witness, “No, you are not,” was not cause for a new trial upon the ground that the judge “expressed an opinion as to the witness’s evidence” and discredited the same.
3. The evidence was sufficient to support the verdict, and there was no error in refusing a new trial.

Judgment affirmed.


All the Justices concur.